Citation Nr: 0531274	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-17 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as secondary to service-connected hepatitis C 
disability.  

2.  Entitlement to an initial rating in excess of a 10 
percent evaluation for service-connected mood disorder, with 
major depressive-like episodes, currently rated as 30 percent 
disabling from April 23, 2002.  

3.  Entitlement to an evaluation in excess of 30 percent for 
chronic hepatitis C, currently rated as 40 percent disabling 
from December 10, 2003.  

4.  Entitlement to an increased rating for residual of 
meningitis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and C.A.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to September 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
dated in July 1998, May 2000 and September 2002.  

In addition to the claims at issue, the May 2000 rating 
decision denied the veteran's petition to reopen a claim of 
entitlement to service connection for schistosomiasis.  
Although the veteran filed a timely notice of disagreement as 
to the denial and a Statement of the Case was issued, he 
withdrew the appeal by statement received in February 2004.





The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran has not been advised of 
what evidence would substantiate his claims, nor of the 
specific allocation of responsibility for providing such 
evidence, as required by a change in the law enacted during 
the pendency of the appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  Examination of the record further 
indicates no substance-complying correspondence with the duty 
to notify or assist.  

Additional pertinent evidence, including VA treatment records 
dated from January 2004 to October 2004, as well as documents 
translated into English, were received at the RO in October 
2004, after the last adjudication of the claims in a May 2004 
supplemental statement of the case (SSOC), without a waiver 
of office of original jurisdiction adjudication.  Pursuant to 
38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent evidence, not 
previously reviewed at the RO, but received from the veteran 
prior to the transfer of the VA claims file to the Board, or 
evidence which is accepted first at the Board, must be 
initially reviewed by the agency of original jurisdiction 
(the VA RO), unless this procedural right is waived by the 
veteran or his representative.  

When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the SOC or earlier SSOC, it must prepare another 
SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) 
(2005).  There is no legal authority for a claimant to waive, 
or the RO to suspend, this requirement.  Cf. 38 C.F.R. § 
20.1304(c).  The Board does not have authority to issue a 
SSOC as to the claims on appeal.  Therefore, all of the 
claims on appeal must be remanded so that recently received 
VA treatment records might be reviewed by the RO.  38 C.F.R. 
§ 19.9.  


In closing, the United States Court of Appeals for Veterans 
Claims (the Court of CAVC) specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  The VBA AMC must send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and is specific to each of the 
claims on appeal: entitlement to service 
connection for a back disorder claimed as 
secondary to service-connected 
disability; entitlement to an initial 
evaluation in excess of a 10 percent 
rating for a mood disorder, with major 
depressive-like episodes, currently rated 
as 30 percent disabling from April 23, 
2002; entitlement to an evaluation in 
excess of 30 percent for chronic 
hepatitis C, evaluated as 40 percent 
disabling from December 10, 2003; and, 
entitlement to an increased rating for 
residual of meningitis, currently 
evaluated as 10 percent disabling.  

The VBA AMC must advise the veteran to 
specifically identify any and all sources 
of treatment for the disorders pertinent 
the claims on appeal, to include any back 
treatment, treatment for schistosomiasis, 
a mood disorder, hepatitis C and 
meningitis, as well as advise the veteran 
of what evidence is needed to support 
each of the claims (and petition to 
reopen a claim) on appeal, and what 
evidence, if any, VA will request on his 
behalf, and what evidence he is expected 
to provide.  



2.  Thereafter, the VBA AMC should review 
the claims file to ensure that any 
additional indicated development is 
complete, as deemed necessary, to include 
scheduling the veteran for more current 
VA examinations.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the VBA AMC 
should readjudicate the claims on a de 
novo basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period as to 
each claim (See RO decisions dated in 
July 1998, May 2000 and September 2002), 
particularly to include evidence received 
since the time of the May 2004 SSOC as to 
each of the claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC) as to all of the 
issues in appellate status.  The SSOC must contain notice of 
all relevant actions taken on the claims for benefits on 
appeal, to include a summary of all of the evidence and 
applicable law and regulations pertinent to each of the 
claims on appeal.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

